Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 1/26/2021 has been entered.  Examiner acknowledges the following by applicant: 
Claim 1 has been amended.
In summary, claims 1-19 are examined in this Office action.   
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 10/26/2020, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 1/26/2021 have been fully considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lata et al (In vitro plant regeneration from leaf derived callus of cimicifuga racemose. Planta Med.  68: 912-915, 2002), in view of Lata et al (Thidiazuron-induced high-frequency direct shoot organogenesis of Cannabis sativa L. In Vitro Cell. Dev. Biol. Plant. 45:12–19, 2009), Li et al (Shoot Organogenesis and Plant Regeneration from Leaf Explants of Lysionotus serratus D. Don. Hindawi Publishing Corporation. The Scientific World Journal, 1-7, 2013), and Thomas et al (Black Cohosh Rhizome and Phytochemical Production in Response to Shading, Spacing, and Age. Acta Hort. 925, ISHS. 175-184, 2011). 

Claim 1 is drawn to method comprising the steps of:
a. culturing a leaf or portion thereof from a black cohosh (Cimidfuga racemose or Actaea racemose) plant in a shoot initiation culture medium comprising at least one auxin and at least one phenyl-urea based cytokinin, wherein the culture is 
b. replacing the shoot initiation culture medium with a shoot proliferation culture medium comprising at least one auxin and at least one purin- based cytokinin and culturing for at least 4 weeks, 
c. replacing the shoot proliferation culture medium with a rooting culture medium comprising at least one auxin,
wherein said method does not comprise formation of callus. 
In claims 1, steps a and b require the medium comprising same auxin and phenyl-urea based cytokinin, step c requires medium comprising auxin but not excluding phenyl-urea based cytokinin.  Thus, “replacing” can mean changing fresh medium of the same composition.  The steps thus can be continuous. 
Claim 2 limits claim 1: in the shoot initiation medium, auxin is naphthalene acetic acid (NAA); and/or phenyl-urea based cytokinin is thidiazuron (TDZ). 
Claim 3 limits step a of claim 1: NAA concentration is about 0.01 mg/L to about 0.25 mg/L; and/or TDZ concentration is about 0.25 mg/L to about 5.0 mg/L.
Claim 4 limits claim 2: the shoot initiation culture is 
Claims 8 limit step c. of claim 1, the rooting culture medium comprises between about 0.25 mg/L and about 5.0 mg/L indole-3-butyric acid.
Claim 9 limit claim 8, wherein the shoot initiation culture is 

Lata et al teach a method comprising:  
Culturing explant (tissue from leaves) of black cohosh with auxin NAA and phenyl-urea based cytokinin TDZ in both shoot induction (initiation) and proliferation media (p912, abstract).  
th para, table 1). 
Lata et al continue to teach transfer the explant to rooting medium comprising auxin for rooting (p913, right col, 1st para).   The rooting is successful (p913, right col, last para). 
Lata et al continue to teach the initiation and proliferation culture is under fluorescent light with a photon flux of approximately 52 μmol s-1 m-2 (for 16 hours per day), for 60 days, before the culture is changed to rooting medium (p913, left col, 3rd to 4th para).  
By https://www.apogeeinstruments.com/conversion-ppfd-to-lux/, for example, the intensity of full sunlight is 2000 μmol s-1 m-2, or 108,000 lux.  32,000 to 108, 000 lux is considered sunlight condition.  52 μmol s-1 m-2 of Lata et al is about 2,810 lux, which is more than 10 times lower than the lowest end of sunlight (32,000 lux), and should be considered dark condition by any ordinary skill in the art.  
16 hours darkness (8 hours of light) also teaches step b of claim 1. 
Instant steps a (about 3 to 5 weeks) and b (at least 4 weeks) recite the combined duration of about 7 weeks (49 days) to at least (5+4=9) 9 weeks (63 days or more).  For claim 4, the duration of steps a and b is about 8 weeks (4 weeks + about 4 weeks).  60 days of Lata et al teach the duration of claim 1 and claim 4.  
Regarding claim 3, Lata et al tested the combination of NAA and TDZ in different concentrations:  the NAA concentration is 0.5-5uM, the TDZ concentration is 0.5-2.5uM. All combinations led to callus formation, an indicator of embryogenesis from leave tissue explants (p913, table 1).  
NAA MW is 186.2.  0.5uM equals 0.0931 mg/l.    5uM equals 0.931 mg/l. 
TDZ MW is 220.25.  0.5uM equals 0.11 mg/l; 2.5uM equals 0.55mg/l. 
shoot induction (reading on initiation) and proliferation was higher with NAA concentration of 1uM (0.182 mg/l) and TDZ concentrations of 2-4uM (0.44-0.88 mg/l).  The concentrations teach instant concentrations of claim 3.  
Lata et al continue to teach transfer the explant to rooting medium comprising auxin for rooting (p913, right col, 1st para).   The rooting is successful (p913, right col, last para). The auxin is Indole-3-butyric acid (IBA) at 2.5-5uM (p912 right col, last para; p913, right col, 1st para).  IBA MW is 203.24.  2.5uM equals 0.555 mg/l; 5uM equals 1.11mg/l, teaching the concentration of claim 8.  
Regarding the result of yielding an initiated shoot of instant step a, and yielding an proliferated shoot of instant step b, Lata et al teach that shoot induction/initiation and proliferation was higher by above method (abstract; p913, right col, 5th para). 

Lata et al teach all of the limitations except do not teach:
(1) the method does not comprises callus formation, and 
(2) the culture is exposed to day light less than about 2 hours per day (darkness the remainder of the day) in step a of claim 1 and claim 9. 
Regarding (1) callus formation, Lata et al evaluated NAA and TDZ concentrations in shoot initiation medium (p913, table 1), and demonstrated that at some concentrations of NAA and TDZ (NAA 0.5uM + TDZ 0.5uM; NAA 5uM + TDZ 0.5uM), the amount of callus formation were minimal (p913, table 1).  Thus, Lata et al demonstrated that by changing the concentrations of auxin and cytokinin, like NAA and TDZ, the callus formation can be reduced.  
Lata et al (2009) teach a method of inducing direct shoot organogenesis (without callus formation) using thidiazuron (TDZ) in plant.  Lata et al teach that TDZ is most effective for induction and proliferation, and that a medium comprising 0.05-9 uM TDZ induced shoot induction and proliferation without intervening callus (p15, right col, 2nd para). 

Thus, direct shoot initiation/induction without callus formation is taught by multiple references in prior art by optimizing the concentration of particular cytokinins (2 different cytokinins).  

Regarding (2) keeping the plant in darkness, Lata et al teach testing different conditions for shoot initiation, proliferation and rooting (p914, tables 2-4).  In addition, please note that the method of Lata et al was carried out in Missouri (p913, left col, 3rd para), where the average duration of sunlight is no longer than 8 hours per day.  Thus Lata et al intentionally reduced the duration of sunlight per day for shoot initiation and proliferation of black cohosh.  Any ordinary skill in the art could do the same to optimize the lighting condition and media.  
Thomas et al teach that black cohosh is cultivated in shadehouse (p175, last para).  In view of specification ([0027]), the shade treatment reads on darkness; cultivating in shadehouse reads on not being exposed to daylight, or less than 2 hours of daylight (also teaching the limitation of claim 9). 
Thomas et al teach that the generation of both rhizomes (by botany dictionary, a continuously growing horizontal underground stem which puts out lateral shoots and adventitious roots at intervals) and roots were higher under 80% shade treatment then under 0% or 40% shade treatment; 40% shade treatment generated more rhizomes and roots than 0% shade treatment (p182, table 1).  The shade treatment was conducted by covering the seeds of black cohosh (before shoot, rhizome and root generation) with black shade cloth (p177, 1st and 2nd para).   Any ordinary skill in the art would realize increasing duration of darkness (and reducing duration of light exposure) lead to increased generation of rhizome and root from seed (through generation of shoot). 


In this case, Lata et al teach all of the claimed steps, teach a way of reducing callus formation by adjusting cytokinin (TDZ) concentration, teach maintain the culture in dark, and demonstrated higher shoot induction/initiation and demonstrated successful rooting, except do not teach (1) the method does not comprises callus formation, and (2) the culture is exposed to day light less than about 2 hours per day (darkness the remainder of the day) in step a of claim 1. 
Lata et al (2009) and Li et al extended the way of reducing callus formation by further adjusting cytokinin concentrations, and teach a way of no callus formation by adjusting cytokinin concentration.  
Thomas et al teach keeping the black cohosh culture in darkness (less than 2 hour of daylight) and demonstrated than less exposing to sunlight favors shoot and root formations. 
One ordinary skill in the art would have realized that direct shoot organogenesis can be achieved without callus formation by optimizing particular cytokinin concentration as taught by Lata et al (2009) and Li et al, and been motivated to apply such optimization of cytokinin concentration into the black cohosh shoot initiation as taught by Lata et al (2009) and Li et al in plants and by Lata et al in black cohosh, to achieve the expected result.  The expectation of success would have been high because Lata et al (2009) and Li et al demonstrated such success of direct shoot induction without callus formation. By optimizing cytokinin concentration, one ordinary skill in the art would expect the same success in black cohosh.  As a fact, Lata et al has demonstrated reduced callus formation in black cohosh as analyzed above. 
One ordinary skill would also have realized that black cohosh is better cultivated in darkness, and that increasing duration of darkness lead to increased generation of rhizome and root from seed (through initiation and generation of shoot), and been motivated to keep the culture in darkness for 
Therefore the invention would have been obvious to one ordinary skill in the art. 

Claims 5-7, 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lata et al in view of Lata et al (2009), Li et al and Thomas et al, as applied to claims 1-2 above, and further in view of Pinker et al (Somatic embryogenesis from stamens of Actaea racemosa L. Acta horticulturae 1113(1113):13-20, 4/2016).   

Claims 5-7 limit step b. of claim 1, wherein the shoot proliferation culture medium comprises naphthalene acetic acid (NAA) and 6-benzylaminopurine (BAP), the shoot proliferation culture medium comprises between about 0.01 mg/L and about 0.25 mg/L naphthalene acetic acid and between about 0.25 mg/L and about 5.0 mg/L 6-benzylaminopurine; the shoot initiation culture is 
In summary, claims 5-6 recite BAP as the cytokinin and the concentration thereof.  Claim 7 recites the same limitation of claim 4.  

Claims 10-19 limit steps a, b and c of claim 1
Claim 10:  a. In said shoot initiation culture medium, the auxin is naphthalene acetic acid, the phenyl-urea based cytokinin is thidiazuron (the same as in claims 1 and 2),  
benzylaminopurine (BAP, the same as in claim 5), and the auxin is naphthalene acetic acid, and
c. in said rooting culture medium, the auxin is indole-3-butyric acid, and wherein said proliferated shoot is cultured in said rooting culture medium for at least about 2 weeks, wherein said rooting culture medium is exposed to at least 8 hours of light conditions per day. 
Claims 11-19 depend on claim 10: 
Claim 11: the shoot initiation culture medium comprises between about 0.25 mg/L and about 5.0 mg/L thidiazuron and between about 0.01 mg/L and about 0.25 mg/L naphthalene acetic acid (the same as claim 3).  
Claim 12: the shoot proliferation culture medium comprises between about 0.01 mg/L and about 0.25 mg/L naphthalene acetic acid and between about 0.25 mg/L and about 5.0 mg/L 6-benzylaminopurine (the same as claim 5).  
Claim 13: the rooting culture medium comprises between about 0.25 mg/L and about 5.0 mg/L indole-3-butyric acid (the same as claim 8).  
Claims 14-15: the shoot initiation culture is exposed to daylight for less than about 2 hours per day while kept in darkness remainder of the day for about 3 weeks or 4 weeks (the same as in claims 4 and 9).   
Claim 16: culturing the initiated shoot with a shoot proliferation culture medium comprises culturing for at least about 8 weeks.  
Claim 17: culturing the proliferated shoot with a rooting culture medium comprises culturing for at least about 4 weeks (same as in claim 9).  
Claim 18: a. the shoot initiation culture medium comprises between about 0.25 mg/L and about 5.0 mg/L thidiazuron and between about 0.01 mg/L and about 0.25 mg/L naphthalene acetic acid (the same as claim 3), 
benzylaminopurine (BAP), wherein said shoot proliferation culture is exposed to at least about 8 hours of light per day and is cultured for at least about 8 weeks (the same as in claim 16); and 
c. the rooting culture medium comprises between about 0.25 mg/L and about 5.0 mg/L indole-3-butyric acid (the same as in claim 6), wherein said rooting culture is exposed to at least about 8 hours of light per day and is cultured for at least about 4 weeks (the same as in claim 9).  
Claim 19: a. the shoot initiation culture medium comprises about 1.0 mg/L thidiazuron and about 0.1 mg/L naphthalene acetic acid; -5-Serial No.: 15/847,157 
b. the shoot proliferation culture medium comprises 0.1 mg/L naphthalene acetic acid and about 1.0 mg/L 6-benzylaminopurine; and 
c. the rooting culture medium comprises about 1.0 mg/L indole-3-butyric acid.
In summary, claims 10-19 add the following limitations: (1) add the limitations of benzylaminopurine (BAP) with specific concentrations to the proliferation medium (claim 10 and dependent claims); (2) add the limitation of at least 8 hours of light conditions per day to rooting culture (claim 10), and (3) limit the proliferation duration from at least 4 weeks to at least 8 weeks (claims 16 and 18), and exposing to light to at least 8 hours per day (claim 18).  

Lata et al, Lata et al (2009), Li et al and Thomas et al teach all the limitations of claims 1-2, but do not teach 
(I) using BAP to replace TDZ in the shoot proliferation medium;
(II) the proliferation duration from at least 4 weeks to at least 8 weeks, and exposing to light to at least 8 hours per day; and
(III) at least 8 hours of light conditions per day for rooting culture. 

Pinker et al teach using a culture medium comprising the combination of NAA and 6-benzylaminopurine (6-BAP, a purin based cytokinin) at 13uM for black cohosh (Actaea racemose) shoot growth and proliferation until the shoot grow to 3-5 cm in size (p14, last para; p15, tables 2-3, 1st and 2nd para; p16, 1st para).  Pinker et al also teach the culture performed in darkness (p14, 2nd form last para; p15, first line).    BAP MW is 225.25.  13uM equals 2.9 mg/l. 
Thus, Pinker et al teach (I) using BAP to replace TDZ in the shoot proliferation medium, and the concentration in claims 6, 12 and 18. 
Pinker et al further demonstrated that 6-BAP led to higher embryo maturation than TDZ did as a cytokinin (p18, table 5).  Any ordinary skill in the art would realize such advantage of 6-BAP over phenyl- TDZ.  
Pinker et al teach culturing explants for shoot formation in medium comprising auxin (NAA) and phenol-urea based cytokinin (TDZ or 6-benzylaminopurine) for 2 months (p14, last para; p15, 1st para), until shoot formation (p15, 2nd para).  2 months is about 8 weeks.  
Regarding the proliferation duration for at least 8 weeks, and exposing to light to at least 8 hours per day, as analyzed above, Lata et al continue to teach the initiation and proliferation culture is under low light for 16 hours (regular light 8 hours) per day, before the culture is changed to rooting medium (p913, left col, 3rd to 4th para), teaching at least 8 hours of light. 
Thus, Lata et al and Pinker et al collectively teach the limitation of (II) the proliferation duration from at least 4 weeks to at least 8 weeks, and exposing to light to at least 8 hours per day. 
Regarding at least 8 hours of light conditions per day to rooting culture, after the culture of Lata et al changed to the rooting medium, the lighting is not changed (p914, right col, 1st para), teaching at least 8 hours of light. 
st to end para), also at least suggest the limitation.  Pinker et al further teach optimizing the protocol (p19, 5th para).   
Thus, Lata et al and Pinker et al collectively teach the limitation of (III) at least 8 hours of light conditions per day for rooting culture. 
Regarding claim 19, Lata et al teach testing different concentrations of shoot initiating and proliferating medium (p914, tables 1-3). In table 2, TDZ concentrations include 4 umol, which is about 1 mg/l; in table 1, 0.5 umol of NAA is about 0.1mg/ml. Thus, Lata et al teach the concentrations of step a, and part of the step b (NAA).
Pinker teach BAP concentration of 2.9 mg/l, and teaching testing different concentrations of BAP (p15, tables 2-3).  
Lata et al teach Indole-3-butyric acid (IBA) at 2.5-5uM in rooting medium (p912 right col, last para; p913, right col, 1st para).  IBA MW is 203.24.  5uM is about 1 mg/l.  
Thus Lata et al and pinker et al teach or at least encompass the concentrations of claim 19 in steps a, b and c. 
Both Lata et al and Pinker et al teaching testing different concentrations of above chemicals, one ordinary skill would do the same and use the optimal concentration of each chemical. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Lata et al, Lata et al (2009), Li et al and Thomas et al teach all the limitations of claims 1-2.  

One ordinary skill in the art would also have realized the advantage of 6-BAP over phenyl-urea TDZ in shoot proliferation, and been motivated to replace TDZ with 6-BAP as taught by Pinker et al, to slightly modify the proliferation medium of Lata et al, to achieve the same expected result as Lata et al and Pinker et al did.  The expectation of success would have been high, because both BAP and TDZ are cytokinins, and BAP led to higher embryo maturation than TDZ did as demonstrated by Pinker et al. 
One ordinary skill in the art would also have been motivated to use the agent concentrations and durations of initiation and proliferation as taught by Lata et al and Pinker et al, or test and optimize them as taught by Lata et al and Pinker et al, and would expect the same success of Lata et al and Pinker et al.  The expectation of success would be high because Lata et al and Pinker et al achieved such success.  Any modification and optimization would have been a plus.  
Therefore the invention would have been obvious to one ordinary skill in the art.  

Response to Arguments
35 U.S.C. $103
Claim 1 is significantly amended, to add a limitation of “the method does not comprises formation of callus, and argues that the cited references do not teach the limitation.  
Accordingly, the rejection is modified, citing new references of Lata et al (2009) and Li et al.  Thus, the arguments are no longer applicable. 
In addition, in claims 1, steps a and b require the medium comprising same auxin and phenyl-urea based cytokinin, step c requires medium comprising auxin but not excluding phenyl-

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Wayne Zhong/					 
Examiner, Art Unit 1662	

	/Ashley K Buran/               Primary Examiner, Art Unit 1662